 In the Matter of CONTINENTAL CAN COMPANY, INC.(MONO CONTAINERDIVISION), EMPLOYERandINTERNATIONAL ASSOCIATION OF MA-CHINISTS, PETITIONERIn the Matter of CONTINENTAL CAN COMPANY, INC.(MONO CONTAINERDIVISION), EMPLOYERandUNITED CONSTRUCTION WORKERS, UNITEDMINE WORKERS OF AMERICA, A. F. L., PETITIONERIn the Matter of CONTINENTAL CAN COMPANY, INC. (MONO CONTAINERDIVISION), EMPLOYER and ESSEX COUNTY PRINTING PRESSMEN ANDASSISTANTS' UNION, INTERNATIONAL PRINTING PRESSMEN AND AS-SISTANTS' UNION, A. F. L., PETITIONERCases Nos. R-R-7S35,'-R-7564 and 0-B-7580, respectively.DecidedJune 03) 1947Messrs. William E. Bennett, Jr.,andWarren A. Lacke,both of NewYok City, for the Employer.Mr. Carl S. Carlson,of New York City, for the IAM.Mr. Bernard Cherny,of Jersey City, N. J., andMr. Thomas Wilson,of Newark, N. J., for the Construction Workers.Mr. Harry Wendrich,of Newark, N. J., for the Pressmen's Union.Rothbard, Harris ct Ox f eld,byMr. Samuel L. Rothbard,of Newark,N. J., for the CIO.Messrs. Joseph P. DallanegraandJames Graf,both of Newark,N. J., for the Independent.Mr. Benjamin B. Lipton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions1duly filed, a consolidated hearing in thesecases was held atNew York City,on April 17, 1947, before Jerome I.Macht, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :1The respective petitions herein and other formal papers were amended at the hearingto show the correct name of the Employer.74 N. L. R. B., No. 59.351755420-48-vol 74-24 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERContinental Can Company, Inc., a New York corporation, is en-gaged in the manufacture, sale, and distribution of cans and con-tainers at its various plants located in several States.The sole plantinvolved herein is located in Newark, New Jersey.'During the pastyear, the Employer purchased for use at this plant raw materialsvalued in excess of $1,000,000, of which 75 percent was received frompoints outside the State of New Jersey.During the same period, thevalue of the finished products from this plant exceeded $1,000,000, ofwhich 75 percent represented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATIONS INVOLVEDThe Petitioners, (1) International Association of Machinists, un-affiliated, herein called the IAM, (2) United Construction Workers,United Mine Workers of America, affiliated with the American Fed-eration of Labor, herein called the Construction Workers, and (3)Essex County Printing Pressmen and Assistants' Union, Interna-tional Printing Pressmen and Assistants' Union, affiliated with theAmerican Federation of Labor, herein called the Pressmen's Union,are labor organizations claiming to represent employees of theEmployer.The Intervenors, (1) United'Steelworkers of America, affiliatedwith the Congress of Industrial Organizations, herein called the CIO,and (2) Independent Kup Workers Union, Inc., herein called theIndependent, are labor organizations claiming to represent employeesof the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the respective Petitioners as theexclusive bargaining representatives of employees of the Employeruntil the said Petitioners have been certified by the Board in an appro-priate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningOf Section 9 (c) And Section 2 (6) and (7) of the Act.2Referred to as the Mono Container Division. CONTINENTAL CAN COMPANY, INC.353IV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe Pressmen's Union seeks a unit of all printing pressmen and as-sistants, excluding the pressroom foremen.The IAM seeks a unit ofall tool, die and gauge makers, millwrights, construction millwrights,and tool crib attendant, excluding the machine shop manager and theplant engineers.The Construction Workers seeks a unit of all produc-tion, maintenance, and shipping employees, including drivers, but ex-cluding the respective units sought by the afore-named petitioningunions; however, it desires to be placed on the ballot in any unit inwhich an election is directed.The position of the Independent is thesame as that of the Construction Workers, described above; both agreethat the alleged craft groups should be permitted to express theirdesire for separate representation.The CIO and the Employer con-tend that a plant-wide unit, including the alleged craft units separatelysought herein, is established by a 7-year collective bargaining history 3and is therefore appropriate.The Independent has had contracts with the Employer on a plant-wide basis since September 1940, when it was designated as majorityrepresentative in a consent card check conducted by the Board's Re-gional Director.The last such contract expired on March 31, 1947,but was extended indefinitely pending the outcome of this proceeding.4Organizational activities by the other labor organizations involvedherein commenced at about the end of 1946.As noted above, the contracting labor organization as well as thePetitioner requesting a plant-wide unitdo notoppose a severance of theprinting pressmen and the machinists in question from the more com-prehensive bargaining unitsFurthermore, the record shows thatneither of these two groups has had a prior opportunity to express adesire for separate representation, that they constitute traditional craftgroups, and that similar groups are established either in other plantsof the Employer or in the industry generally.6 In view of the fore-going, and on the whole record, we believe that the two separate craftgroups should be given the opportunity to indicate whether they desireto be represented in a separate craft unit or in a plant-wide unit, inas-much as either unit may be appropriate.Accordingly, we shall makeno final unit determination at the present time, but shall permit the3The contract unit duringthis bargaininghistorycovered "all factory employees, in-cludingmaintenancemen,watchmen,firemen,porters,machine cleaneis,productionmechanics,shipping department employees,truck drivers,printers,machinists,factoryclerks, but excluding general office employees and supervisory employees and executives"4Thiscontract is not alleged as a bar to the present proceedinge SeeMatter of TheBabcock itWilcoxCompauit,72 N. L R B 12560 SeeMatterof E. I du Pont de Neneours it Co,Inc,73N L R. B 439,Matter of TheTtooli Union Company,73 N. LR B. 709. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDscope of the bargaining unit or units to be determined in part by theresults of separate elections among the employees in the voting groupshereinafter set forth.The composition of the voting groups, described below, were agreedupon by the parties at the hearing except with respect to the inclusionof the following employees in the printing pressmen's group :Printing department manager and assistant:The manager is inentire charge of the department;he hires and discharges,grants meritincreases and promotions,is responsible for quality and costs,and seesthat the Employer's policies are carried out.The assistant managerassists in the general supervision of the department and substitutes forthe manager in the latter's absence.We are of the opinion that both ofthese employees possess supervisory powers sufficiently extensive tobe considered managerial; 7we shall exclude them.Printing press foremen:In view of the well-recognized printingtrades custom of including such supervisors in the bargaining unit ofrank and file employees, we shall include these foremen in the appro-priate unit."There remains for consideration the question of the eligibility of theprobationary employeesto vote in the elections hereinafter directed.The Employer requires new employees to serve a 2-month probationaryperiod during which time the Employer maintains the right to dis-charge these employees without recourse to any grievance procedurein force.The record shows that there is a large turn-over amongthese probationers and that only an insubstantial proportion of themremain with the Employer at the end of the probationary period.Ac-cordingly,we find thatthey donot have a sufficient expectancy ofpermanent employment with the Employer,and, therefore,we shallnot permit them to vote in the elections.9We shall directthatseparate elections be held among the employeesin the following voting groups, excluding all other supervisory em-ployees with authority to hire, promote,discharge,discipline,or other-wise effect changes in the status of employees or effectively recommendsuch action :(1)All printing pressmen and assistants,10 including the printingpress foremen, but excluding the manager and the assistant managerof the printing department.?Matter of The Lord Baltimore Press, Inc,73 N L R. B 811,Matter of Country LifePress Corporation,51 N. L. R. B. 1362.8 INd.SeeMatter of Crosley Corporation,56 N. L R B. 1722.10Kidder Pressman A, Kidder Pressman B, Chamban Pressman A, Chamban Pressman B,L P. W. Operator,L. P. W. Pressman,Gordon Press Feeder A,Gordon Press Feeder B,Job Press Pressman,T.M. S.Pressman A, Auto Platen Press Operator,Ludlow Operator,Stock Clerk, and Proof Press Operator. CONTINENTAL CAN COMPANY, INC.355(2)All tool, die and guage makers, machinists A, B, and C, mill-wrights A and B, construction millwrights, and tool crib attendant,excluding the machine shop manager and plant engineers.(3)All production, maintenance, and shipping employees, includ-ing drivers, but excluding all office and clerical employees and the em-ployees in voting groups (1) and (2) above.DIRECTION OF ELECTIONS"As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Continental Can Company, Inc.-(Mono Container Division), Newark, New Jersey, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Second Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.55 and 203.56, of National Labor Relations BoardRules and Regulations-Series 4, among the employees in the votinggroups listed in Section IV, above, who were employed during the pay-'roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the elections, to determine whether :(1)The employees in group (1) desire to be represented by EssexCounty Printing Pressmen and Assistants' Union, International Print-ing Pressmen and Assistants' Union, A. F. L., or by Independent KupWorkers Union, Inc., or by United Construction Workers, United MineWorkers of America, A. F. L., or by United Steelworkers of America,C. I. 0., for the purposes of collective bargaining, or by none.(2)The employees in group (2) desire to be represented by Inter-national Association of Machinists, or by Independent Kup WorkersUnion, Inc., or by United Construction Workers, United MineWorkers of America, A. F. L., or by United Steelworkers of America,C. 1. 0., or by none.(3)The employees in group (3) desire to be represented by UnitedConstruction Workers, United Mine Workers of America, A. F. L., orby Independent Kup Workers Union, Inc., or by United Steelworkersof America, C. I. O., or by none.[See, infra,Order Amending Decision and Direction of Elections,74 N. L. R. B. 506.]11Any participant in the elections herein may, upon its prompt request to and approvalthereof by the Regional Director, have its name removed from the ballot.